Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               February 26, 2016

The Court of Appeals hereby passes the following order:

A16E0023. IN THE INTEREST OF: R. W., J. R., J. W., H. W., F. W., L. W., I.
    W., J. W., S. W., E. W., AND P. W. children.


      Upon consideration of appellant’s emergency motion filed pursuant to Court
of Appeals Rule 40 (b), it is ordered that same is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          02/26/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.